
	

115 S2966 IS: Stop Secret Foreign Interference in Elections Act
U.S. Senate
2018-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2966
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2018
			Mr. Whitehouse (for himself, Mr. Durbin, and Mr. Blumenthal) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Federal Election Campaign Act of 1971 to require donor disclosure for certain
			 organizations accepting donations from foreign nationals, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Stop Secret Foreign Interference in Elections Act. 2.Donor disclosure for certain organizations accepting donations from foreign nationals (a)In generalSection 324 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30126) is amended to read as follows:
				
					324.Donor disclosure for certain organizations accepting donations from foreign nationals
 (a)DefinitionsIn this section: (1)Campaign-related disbursement (A)In generalThe term campaign-related disbursement means a disbursement by a covered 501(c) organization for any of the following:
 (i)An independent expenditure consisting of a public communication.
 (ii)An electioneering communication, as defined in section 304(f)(3).
 (iii)A covered transfer.
 (B)Intent not requiredA disbursement for an item described in clause (i), (ii), or (iii) of subparagraph (A) shall be treated as a campaign-related disbursement regardless of the intent of the person making the disbursement.
 (2)Covered 501(c) organizationThe term covered 501(c) organization means any organization that— (A)is described in section 501(c) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of such Code (other than an organization described in section 501(c)(3) of such Code); and
 (B)has received contributions or donations in excess of $2,000 during the election reporting cycle from a foreign national.
 (3)Covered transferThe term covered transfer means a transfer described in subsection (e). (4)Disclosure dateThe term disclosure date means—
 (A)the first date during any election reporting cycle by which a person—
 (i)has received contributions or donations in excess of $2,000 from a foreign national; and (ii)has made campaign-related disbursements aggregating more than $10,000; and
 (B)any other date during such election reporting cycle by which a covered 501(c) organization has made campaign-related disbursements aggregating more than $10,000 since the most recent disclosure date for such election reporting cycle.
								(5)Election
 reporting cycleThe term election reporting cycle means the 2-year period beginning on the date of the most recent general election for Federal office.
 (6)Foreign nationalThe term foreign national has the meaning given such term under section 319. (7)PaymentThe term payment includes any contribution, donation, transfer, payment of dues, or other payment.
							(b)Disclosure
				statement
 (1)In generalAny covered 501(c) organization that makes campaign-related disbursements aggregating more than $10,000 in an election reporting cycle shall, not later than 24 hours after each disclosure date, file a statement with the Commission made under penalty of perjury that contains the information described in paragraph (2)—
 (A)in the case of the first statement filed under this subsection, for the period beginning on the first day of the election reporting cycle and ending on the first such disclosure date; and
 (B)in the case of any subsequent statement filed under this subsection, for the period beginning on the previous disclosure date and ending on such disclosure date.
								(2)Information
 describedThe information described in this paragraph is as follows:
 (A)The name of the covered 501(c) organization.
 (B)The amount of each campaign-related disbursement made by such organization during the period covered by the statement of more than $1,000, and the name and address of the person to whom the disbursement was made.
 (C)In the case of a campaign-related disbursement that is not a covered transfer, the election to which the campaign-related disbursement pertains and if the disbursement is made for a public communication, the name of any candidate identified in such communication and whether such communication is in support of or in opposition to a candidate.
 (D)For each payment to the covered 501(c) organization by a foreign national—
 (i)the name and address of the foreign national who made such payment during the period covered by the statement;
 (ii)the date and amount of such payment; and
 (iii)the aggregate amount of all such payments made by the foreign national during the period beginning on the first day of the election reporting cycle and ending on the disclosure date,
									but
				only if such payment was made by a foreign national who made
			 payments to the
			 covered 501(c) organization in an aggregate amount of $2,000 or more
			 during the
			 period
				beginning on the first day of the election reporting cycle and
			 ending on the
 disclosure date.(E)Such other information as required in rules established by the Commission to promote the purposes of this section.
								(3)Exceptions for amounts received from affiliates
 The requirement to include in a statement submitted under paragraph (1) the information described in subparagraph (D) of paragraph (2) shall not apply to any amount which is described in subsection (e)(2)(A)(i).
							(c)Coordination
				with other reports filed with the Commission
 Information included in a statement filed under this section may be excluded from statements and reports filed under section 304.
 (d)FilingStatements required to be filed under subsection (a) shall be subject to the requirements of section 304(d) to the same extent and in the same manner as if such reports had been required under subsection (c) or (g) of section 304.
						(e)Covered transfer
				defined
							(1)In
 generalIn this section, the term covered transfer means any transfer or payment of funds by a covered 501(c) organization to another person if the covered 501(c) organization—
 (A)designates, requests, or suggests that the amounts be used for—
 (i)campaign-related disbursements (other than covered transfers); or
 (ii)making a transfer to another person for the purpose of making or paying for such campaign-related disbursements;
 (B)made such transfer or payment in response to a solicitation or other request for a donation or payment for—
 (i)the making of or paying for campaign-related disbursements (other than covered transfers); or
 (ii)making a transfer to another person for the purpose of making or paying for such campaign-related disbursements;
 (C)engaged in discussions with the recipient of the transfer or payment regarding—
 (i)the making of or paying for campaign-related disbursements (other than covered transfers); or
 (ii)donating or transferring any amount of such transfer or payment to another person for the purpose of making or paying for such campaign-related disbursements;
 (D)made campaign-related disbursements (other than a covered transfer) in an aggregate amount of $50,000 or more during the 2-year period ending on the date of the transfer or payment, or knew or had reason to know that the person receiving the transfer or payment made such disbursements in such an aggregate amount during that 2-year period; or
 (E)knew or had reason to know that the person receiving the transfer or payment would make campaign-related disbursements in an aggregate amount of $50,000 or more during the 2-year period beginning on the date of the transfer or payment.
								(2)Exception for
				certain transfers among affiliates
								(A)Exception for
				certain transfers among affiliates
									(i)In
 generalThe term covered transfer does not include an amount transferred by one covered 501(c) organization to another covered 501(c) organization if such transfer is treated as a transfer between affiliates under subparagraph (B).
									(ii)Special
 ruleIf the aggregate amount of transfers described in clause (i) exceeds $50,000 in any election reporting cycle—
 (I)the covered 501(c) organization which makes such transfers shall provide to the covered 501(c) organization receiving such transfers the information required under subsection (b)(2)(D) (applied by substituting the period beginning on the first day of the election reporting cycle and ending on the date of the most recent transfer described in subsection (e)(2)(A)(i) for the period covered by the statement in clause (i) thereof); and
 (II)the covered 501(c) organization receiving such transfers shall report the information described in subclause (I) on any statement filed under subsection (a)(1) as if any contribution, donation, or transfer to which such information relates was made directly to the covered 501(c) organization receiving the transfer.
										(B)Description of
 transfers between affiliatesA transfer of amounts from one covered 501(c) organization to another covered 501(c) organization shall be treated as a transfer between affiliates if—
 (i)one of the organizations is an affiliate of the other organization; or
 (ii)each of the organizations is an affiliate of the same organization,
									except
				that the transfer shall not be treated as a transfer between
			 affiliates if one
				of the organizations is established for the purpose of making
			 campaign-related
				disbursements.(C)Determination of
 affiliate statusFor purposes of this paragraph, the following organizations shall be considered to be affiliated with each other:
 (i)A membership organization, including a trade or professional association, and the related State and local entities of that organization.
 (ii)A national or international labor organization and its State or local unions, or an organization of national or international unions and its State and local entities.
									(D)Coverage of
				transfers to affiliated section 501(c)(3)
 organizationsThis paragraph shall apply with respect to an amount transferred by a covered 501(c) organization to an organization described in paragraph (3) of section 501(c) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code in the same manner as this paragraph applies to an amount transferred by a covered 501(c) organization to another covered 501(c) organization..
			(b)Conforming
 amendmentSection 304(f)(6) of such Act (52 U.S.C. 30104) is amended by striking Any requirement and inserting Except as provided in section 324(c), any requirement.
			(c)Coordination with FinCEN
 (1)In generalThe Director of the Financial Crimes Enforcement Network of the Department of the Treasury shall provide the Federal Election Commission with such information as necessary to assist in administering and enforcing section 324 of the Federal Election Campaign Act of 1971, as added by this subsection.
 (2)ReportNot later than 6 months after the date of the enactment of this Act, the Chairman of the Federal Election Commission, in consultation with the Director of the Financial Crimes Enforcement Network of the Department of the Treasury, shall submit to Congress a report with recommendations for providing further legislative authority to assist in the administration and enforcement of such section 324.
 (d)Effective dateThe amendments made by this section shall apply with respect to disbursements made on or after January 1, 2019, and shall take effect without regard to whether or not the Federal Election Commission has promulgated regulations to carry out such amendments.
			3.Due diligence requirements
			(a)Certification
 (1)In generalTitle III of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101 et seq.) is amended by adding at the end the following new section:
					
						325.Certifications
							(a)Requirement To file certification
 (1)In generalEach covered organization that makes a report under section 304 with respect to an independent expenditure or a disbursement for the direct costs of producing an electioneering communication shall include with such report a certification described in subsection (b).
 (2)Covered 501(c) organizationsEach covered 501(c) organization (within the meaning of section 324) that makes a report under section 324 with respect to a campaign-related disbursement shall include with such report a certification described in subsection (b).
								(b)Certification
 (1)In generalA certification is described in this subsection if the certification is made by the principal executive officer or officers and the principal financial officer or officers of such covered organization, or persons performing similar functions, stating that—
 (A)the signing officer has reviewed the report; (B)the organization has met the due diligence requirements under paragraph (2); and
 (C)based on the officer’s knowledge, none of the funds used to make any expenditure or disbursement described in the report or statement were provided by a foreign national (as defined in section 319).
									(2)Due diligence requirement
 (A)In generalThe due diligence requirement under this paragraph shall be met if the organization affirmatively verifies that each contribution or donation received by the organization during the 2-year period ending on the date of the expenditure or disbursement described in subsection (a) was not a contribution or donation that was made, directly or indirectly, by a foreign national (within the meaning of section 319).
 (B)Use of segregated accountIn the case of an organization with a separate segregated account from which the expenditure or disbursement described in subsection (a) was made, subparagraph (A) shall be applied only with respect to contributions and donations made to such account.
									(c)Covered
 organization definedIn this subsection, the term covered organization means any of the following:
 (1)A corporation (other than an organization described in section 501(c)(3) of the Internal Revenue Code of 1986).
 (2)A limited liability corporation that is not otherwise treated as a corporation for purposes of this Act (other than an organization described in section 501(c)(3) of the Internal Revenue Code of 1986).
 (3)An organization described in section 501(c) of such Code and exempt from taxation under section 501(a) of such Code (other than an organization described in section 501(c)(3) of such Code).
 (4)A labor organization (as defined in section 316(b)).
 (5)Any political organization under section 527 of the Internal Revenue Code of 1986, other than a political committee under this Act (except as provided in paragraph (6)).
 (6)A political committee with an account that accepts donations or contributions that do not comply with the contribution limits or source prohibitions under this Act, but only with respect to such accounts..
 (2)Effective dateThe amendment made by subsection (a) shall apply to reports required to be filed after the date of the enactment of this Act.
				(b)Reporting of suspicious donations
				(1)Covered 501(c)  organizations
 (A)In generalSection 501 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:
						
							(s)Requirement To report certain contributions
 (1)In generalNo organization described in subsection (c) (other than an organization described in paragraph (3) thereof) shall be exempt from tax under subsection (a) unless such organization reports any disqualified foreign contribution, not later than 15 days after receiving such contribution, to the entities listed in paragraph (3).
 (2)Disqualified foreign contributionFor purposes of this subsection, the term disqualified foreign contribution means any donation or contribution received from foreign national (within the meaning of section 319 of the Federal Election Campaign Act of 1971) and which is made or received for a purpose described in section 319(a) of such Act.
 (3)EntitiesThe entities described in this paragraph are the following: (A)The Internal Revenue Service.
 (B)The Federal Election Commission. (C)The Financial Crimes Enforcement Network of the Department of Treasury.
 (D)The Department of Justice.. (B)Effective dateThe amendment made by this paragraph shall apply to contributions made after the date of the enactment of this Act.
					(2)Corporate entities
 (A)In generalEach corporation and each limited liability corporation that is not otherwise treated as a corporation under the Federal Election Campaign Act of 1971 shall report any disqualified foreign contribution (as defined in section 501(s) of the Internal Revenue Code of 1986), not later than 15 days after receiving such contribution, to the following entities:
 (i)The Federal Election Commission. (ii)The Financial Crimes Enforcement Network of the Department of Treasury.
 (iii)The Department of Justice. (B)ExceptionSubparagraph (A) shall not apply to any entity that is an organization described in section 501(c)(3) of the Internal Revenue Code of 1986.
 (C)Criminal penaltyAny person who fails to make a report under subparagraph (A) shall be guilty of a misdemeanor and, upon conviction thereof, shall be fined not more than $100,000, or imprisoned not more than 1 year, or both, together with the costs of prosecution.
